          Case 1:20-cv-04162-LGS Document 4 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYLER ERDMAN,

                                Plaintiff,
                                                                 20-CV-4162 (LGS)
                    -against-
                                                              ORDER OF SERVICE
 ADAM VICTOR, et al.,

                                Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Adam Victor and The

Board of Managers of Manhattan Place Condominium. Plaintiff is directed to serve the summons

and complaint on each Defendant within 90 days of the issuance of the summonses. If within

those 90 days, Plaintiff has not either served Defendants or requested an extension of time to do

so, the Court may dismiss the claims against Defendants under Rules 4 and 41 of the Federal

Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   August 31, 2020
          New York, New York

                                                           LORNA G. SCHOFIELD
                                                          United States District Judge
